Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 08/05/2020. 
Claims 1-10 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paladugu, et al. (US 2020/0154330 A1), hereinafter (“Paladugu”).



Paladugu discloses method for managing connections by a user equipment (UE) in a wireless communication system (fig.2 showing the user equipment (UE) 115a operating in a communication system as shown), the method comprising: 
receiving a handover command from a first network (par. 0009, establishing, at a UE, a first connection with a first base station, receiving a handover message from the first base station to perform a handover procedure with a second base station; fig.5 and pars. 0153-0157, the source gNB DU 105-e may transmit a RRC reconfiguration message to the UE 115-c. The RRC reconfiguration message may indicate to the UE 115-c that a connection with the target gNB DU 105-f is to be established according to an enhanced make-before-break handover procedure. For example, the RRC reconfiguration may indicate that UE 115-c is to perform the make-before-break handover procedure with target gNB DU 105-f using the simultaneous transmission/reception capability of UE 115-c, etc.) );
performing a random access procedure to a second network while maintaining a connection of the first network (par. 0009, transmitting, responsive to the handover message, a request to the second base station to establish a second connection with the second base station, where the first connection with the first base station is maintained during the handover procedure; fig.5 and pars. 0159-0160, During the establishment of the second connection with the target gNB DU 105-f, the UE 115-c may maintain the first connection with the source gNB DU 105-e, and thus have an active established connection during the handover, as indicated at 575.  At 550, the UE 115-c and the target gNB DU 105-f may perform a random access procedure to establish the second 
based on a radio link problem associated with the first network being detected, releasing the connection of the first network; and reporting information related to the radio link problem associated with the first network to the second network after performing the random access procedure is successfully completed (par. 0009, determining that a radio link failure of the first connection or the second connection has occurred, and transmitting an indication of the radio link failure to the first base station or the second base station responsive to the determining; fig.5 and par.  0166, the UE 115-c may initiate the establishment of the second connection with the target gNB DU 105-f, and the first connection with the source gNB DU 105-e may experience a RLF. In such cases, if the UE 115-c detects RLF on source gNB DU 105-e while performing the random access procedure at the target gNB DU 105-f, or after successfully connected to target gNB DU 105-f, the UE 115-c may continue the random access procedure without triggering a RRC reestablishment. The UE 115-c may then release the source stack and the source connection implicitly, and ignores any RRC reconfiguration to release the first connection. Additionally or alternatively, the UE 115-c in such cases, may provide a RLF indication (e.g., that indicates RLF on source gNB DU 105-e and the source cell group ID) to the target gNB DU 105-f, which may be provided to the CU 505. The CU 505 may use this information to release the UE 115-c resources/context on the source gNB DU 105-e (or source DU in case of Intra-gNB-CU HO and with the source gNB-CU/source gNB-DU in case of Inter-gNB-CU HO)). 

Claim 2
Paladugu implicitly discloses [T]he method of claim 1, wherein the information related to the radio link problem indicates that the radio link problem has occurred during performing the random access procedure. (par. 0166the UE 115-c may initiate the establishment of the second connection with the target gNB DU 105-f, and the first connection with the source gNB DU 105-e may experience a RLF), etc., the UE 115-c in such cases, may provide a RLF indication (e.g., that indicates RLF on source gNB DU 105-e and the source cell group ID) to the target gNB DU 105-f, which may be provided to the CU 505, i.e. receiving the RLF report by the target base station  is an indication that the RLF occurred during the establishment of the connection with the target base station).

Claim 3
Paladugu further discloses [T]he method of claim 1, wherein releasing the connection of the first network comprises: releasing all of radio link control (RLC) entities associated with the first network; and resetting a medium access control (MAC) entity associated with the first network. (pars. 0146-0147, . . . The target DU 475-c may have an active and established MAC layer 480-c and RLC layer 485-c, which may be used for communication with the UE 415-c and target CU 490-c that may have PDCP layer 495-c and may communicate with 5GC 470-c. In this example, the UE 415-c, the source DU 445-b and the source CU 460-b may release the corresponding source protocol stacks. The remaining protocol stacks would then become source protocol stacks in a subsequent handover procedure).

Claim 4
Paladugu further discloses [T])he method of claim 1, wherein releasing the connection of the first network comprises de-configuring configurations associated with the first network to Packet Data Convergence Protocol (PDCP) entities of the UE. (par. 0147-0148, the target DU 475-b may communicate uplink data with the UE 415-b via PDCP layer 420-b, RLC layer 435-b, and MAC layer 440-b. The target DU 475-b may have an active and established MAC layer 480-b and RLC layer 485-b, which may be used for communication with the UE 415-b and target CU 490-b that may have PDCP layer 495-b and may communicate with 5GC 470-b. In this example, the UE 415-b may maintain the protocol stack associated with the source DU 445-b, which may include PDCP layer 420-b, RLC layer 425-b, and MAC layer 430-b. Likewise, the source gNB may maintain MAC layer 450-b and RLC layer 455-b at source DU 445-b, as well as PDCP layer 465-b at source CU 460-b, etc., the UE 415-c, the source DU 445-b and the source CU 460-b may release the corresponding source protocol stacks. The remaining protocol stacks would then become source protocol stacks in a subsequent handover procedure).


Paladugu further discloses [T]he method of claim 4, wherein, based on the configurations associated with the first network de-configuring to the PDCP entities, the PDCP entities uses only one security key for the second network with releasing a security key for the first network. (par. 0146, .  . the UE 415-b, source CU 460-b, target CU 490-b, and/or 5GC 470-b may use different security keys corresponding to a same PDCP entity and/or may have different PDCP entities with a common reordering entity. In such cases, the UE 415-b may decide on a security key (e.g., one or more security keys from source CU 460-b or one or more security keys from a target CU 490-b) to use based on the RLC/MAC/PHY stack from which data is received on the downlink or based on an explicit indication in the PDCP PDU header that indicates which security key to use

Claim 6
The claim represents a user equipment recited in, and performing, the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Paladugu further discloses a user equipment comprising at least processor and at least one computer memory connected thereto. See Paladugu, fig.9 and associated text in par. 0215).

Claim 7
The claim is rejected using the same grounds used for rejecting claim 2 above.


The claim is rejected using the same grounds used for rejecting claim 3 above.


Claim 9
The claim is rejected using the same grounds used for rejecting claim 4 above.

Claim 10
The claim is rejected using the same grounds used for rejecting claim 5 above.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
CHEN (US 2020/0008113 A1). See par. abstract and par. 0017: receive, at the UE, a reconfiguration message having an indicator for performing a dual-connectivity based (DC-based) handover procedure; and perform the DC-based handover procedure, wherein a packet data convergence protocol ( PDCP) entity at the UE maintains different security keys to decipher PDCP packets received from at least one of a source base station and a target base station while the UE is transitioning from the source base station to the target base station, wherein a first security key is associated with the source base station and a second security key is associated with the target base station.
Park, et al. (US 2019/0082363 A1). See par. 0130-0131: The wireless device 1501 may transmit, to the second base station 1510, a first message comprising a radio link failure report (RLF report) via the second cell, etc., the radio link failure report may 
Palletier, et al (US 2020/0022043 A1). See par. 0003: The WTRU may release UL resources in the source cell when at least one of the following conditions is true: the WTRU is no longer UL time aligned in the source cell; a cell quality of the source cell based on reference signal measurements is below a threshold; or a radio link failure (RLF) occurs in the source cell. The WTRU may suspend first primary SRBs toward the source cell and establish second primary SRBs toward the target cell based on at least one of a third set of preconfigured conditions, which may include completing a random access procedure in the target cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641